812 F.2d 1402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Willie Foster SELLERS, Appellant.
No. 85-6721.
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1986.Decided Feb. 12, 1987.

Willie Foster Sellers, appellant pro se.
Jerry W. Miller, Assistant United States Attorney, for appellee.
Before WIDENER, HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process, we deny appellant's motion for appointment of counsel, dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Sellers, Cr. No. SH-CR-73-54;  C/A No. SH-C-82-85 (W.D.N.C., Sept. 12, 1985).


2
AFFIRMED.